Citation Nr: 0841002	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, superimposed on degenerative disc disease at L4-5, 
L5-S1, with Grade II L5-S1 anterolisthesis, currently 
evaluated as 50 percent disabling. 

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, associated with 
diabetes mellitus, prior to April 1, 2008. 

3.  Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy, left lower extremity, associated with 
diabetes mellitus, from April 1, 2008.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO) which increased the evaluation for chronic low back 
strain superimposed on degenerative disc disease, L4-5, L5-
S1, with grade II L5-S1 anterolisthesis, from 40 percent to 
50 percent, effective February 9, 2004; and denied the claim 
for a rating in excess of 10 percent for peripheral 
neuropathy, left lower extremity.  The veteran appealed (on 
VA Form 9) that decision.  

The veteran and his spouse appeared and offered testimony at 
a hearing before a Decision Review Officer (DRO) at the RO in 
March 2008.  A transcript of that hearing is of record.  
Subsequently, in June 2008, the RO increased the evaluation 
for peripheral neuropathy from 10 percent to 40 percent, 
effective from April 1, 2008.  A Supplemental Statement of 
the Case (SSOC) was issued in July 2008.  

In the May 2004 rating decision, the RO increased the rating 
for peripheral neuropathy of the right lower extremity from 
10 percent to 20 percent, and denied the claim for a rating 
in excess of 20 percent for diabetes mellitus, type II.  A 
Notice of Disagreement was received in November 2004.  A 
Statement of the Case (SOC) issued in February 2006, 
addressed both issues.  However, on his VA Form 9, received 
March 31, 2006, the veteran specifically stated that he was 
appealing only  the issues of higher ratings for the low back 
disorder and peripheral neuropathy of the left lower 
extremity.  See 38 C.F.R. §§ 20.200, 20.202.  


FINDINGS OF FACT

1.  The veteran's chronic low back strain, superimposed on 
degenerative disc disease, L4-5, L5-S1, with Grade II L5-S1 
anterolisthesis, is not manifested by unfavorably ankylosis 
of the entire spine, or incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.  Bedrest has not been prescribed.  

2.  Prior to April 1, 2008, the veteran's peripheral 
neuropathy in the left lower extremity was manifested by 
numbness and decreased sensation in the left foot.  The 
veteran had no more than mild incomplete paralysis.  

3.  From April 1, 2008, the veteran's peripheral neuropathy 
in the left lower extremity has been manifested by complete 
paralysis resulting in left foot drop.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
chronic low back strain, superimposed on degenerative disc 
disease, L4-5, L5-S1, with Grade II L5-S1 anterolisthesis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 
4.45, 4.71a, Diagnostic Code 5237, 5242 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, prior to April 
1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124, 4.124a, 
Diagnostic Code (DC) 8521 (2008).  

3.  The criteria for a disability rating in excess of 40 
percent for peripheral neuropathy of left lower extremity, on 
and after April 1, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.124a, Diagnostic Code 
8521 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Caseor Supplemental SOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2004 from the RO to the veteran which 
was issued prior to the RO decision in May 2004.  Additional 
letters were issued in October 2006 and May 2008.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
also afforded VA compensation examinations in March 2004 and 
April 2008.  In addition, the February 2006 SOC and the July 
2008 SSOC provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), and thus there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the RO provided the veteran with the Dingess 
information in an attachment to a VCAA letter issued in 
October 2006.  

Even if there were error as to preadjudicatory notice, which 
would be presumed prejudicial, the record reflects that the 
veteran was provided with sufficient information such that 
any preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  Specifically, by 
letter dated in May 2008, he was informed that ratings were 
assigned with regard to severity from 0 percent to 100 
percent, depending on the specific disability.  In addition, 
that letter provided him with all of the relevant diagnostic 
codes in his case; he was also provided with examples of the 
medical and lay evidence he could submit to substantiate his 
claim.  Therefore, the veteran was afforded the required due 
process.  Furthermore, the Board notes that the symptoms 
required to meet the criteria for increased evaluations in 
the veteran's case are symptoms which a reasonable person 
with his disability would know to report.  He was also 
provided an SSOC in June 2008, which reviewed and considered 
all evidence of record.  Therefore, the veteran has been 
provided with all necessary notice regarding his claims.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish higher evaluations for his low back 
and left lower extremity disabilities; given that the veteran 
had a DRO hearing; given that he has been provided all the 
criteria necessary for establishing higher evaluations; and 
considering that he is represented by a qualified State 
veterans organization, any notice deficiencies are moot.  See 
Conway v. Principi, 353 F.3d 1369, 1374 (2004). 

II.  Factual background

By a rating action in September 1983, the RO granted service 
connection for chronic low back strain, evaluated as 0 
percent, effective from March 31, 1983.  Subsequently, in 
July 2002, the RO recharacterized the back disorder as 
chronic low back strain superimposed on degenerative disc 
disease, L4-5, L5-S1 with Grade II L5/S1 anterolisthesis, and 
increased the evaluation from 0 percent to 40 percent, 
effective December 17, 2001; that rating action also granted 
service connection for type II diabetes mellitus associated 
with herbicide exposure, with an evaluation of 20 percent, 
effective July 9, 2001, and service connection was granted 
for mild diabetic peripheral neuropathy of the left lower 
extremity, with an evaluation of 10 percent, effective May 
29, 2002.  

The veteran's claim for an increased rating was received in 
February 2004.  Submitted in support of his claim were VA 
progress notes dated from February 2003 through February 
2004.  These records show that the veteran received clinical 
attention for increased pain in the lower back, with 
radiation of pain into his lower extremities; he also 
received physical therapy on a regular basis as part of the 
treatment for his back.  On January 20, 2004, the veteran 
called triage clinic with complaints of leg cramps for about 
six months.  He stated that the pain in his legs increased 
with walking.  He also complained of intermittent numbness 
and coldness in the legs; he denied any swelling, redness, 
heat, nor any numbness at the time of the call.  He was 
subsequently seen for a clinical visit on January 23, 2004; 
it was noted that he was without signs of redness or heat, 
with mild tenderness.  The diagnosis was degenerative joint 
disease of the back with possible radiation to the legs.  The 
veteran was referred for a rollator walker.  It was noted 
that he had neuropathy and he walked with a painful slow 
gait.  He worked as a contractor and was only able to stand 
for short periods of time.  He tried the rollator, found it 
helpful, and was issued one.  An outpatient treatment report, 
dated February 27, 2004, noted increased pain in the low 
back, and indicated that EMG studies showed L4-L5 
radiculopathy.  


The veteran was afforded a VA examination in March 2004.  At 
that time, he reported doing construction work and said he 
tries to put in four hours a day/five days a week; he stated 
that he is limited by back pain.  He described his back pain 
as a stabbing pain in the sides of the back, and pointed to 
the sacroiliac joint.  He denied any pain radiating down the 
leg on the left.  He described radiating pain in the right 
leg from his buttocks all the way down into his foot; he also 
reported numbness in the right leg.  The veteran indicated 
that he continues to work; and, with his walker, he is able 
to walk for at least 30 minutes.  He reported pain mostly 
when he sits too long, stands too long, or moves, lifts, or 
carries.  He tries to work as a contractor, but he mostly 
does supervision.  The veteran noted that repetitive movement 
caused an increased in symptoms in his right foot in picking 
it up and in his back.  He denied any bowel or bladder 
dysfunction.  He reported flare-ups on a daily basis that 
last about an hour and a half before they calm down.  He said 
that no medication really helps him.  He said he is in pain 
24 hours a day.  He uses no cane, but he does use a front-
wheeled walker for regular activity, not at work.  

On examination, it was noted that the veteran was in acute 
distress when he moved.  When he sat still, he apparently had 
not pain or grimace on his face; however, with all movement 
he did, he reported pain in his back.  He walked across the 
room with a symmetric gait without the use of a front-wheeled 
walker and he had good balance and there was no unsteadiness.  
He had a decrease in sensation to both feet and ankles.  He 
had deep pressure intact, and light touch was intact, but 
two-point discrimination was not.  Filament testing showed 
deficits in both feet in the stocking distribution.  He had 
5/5 strength for dorsiflexion, plantar flexion, inversion, 
and eversion on the left and it was reduced at extensor 
hallucis longus and dorsiflexion on the right, approximately 
40 percent on the left, and with repetitions at 5 he lost 
down to 20 percent of his strength.  He had negative straight 
leg raising in the office, bilaterally.  The Patrick/Fabere 
test was extremely positive for back pain bilaterally, and 
the sacroiliac joints were extremely tender.  He had spasms 
in the lumbar with all motion.  He pain with forward flexion 
of 20 degrees and limited by pain, lateral flexion of 10 
degrees bilaterally and limited by pain.  Rotation was 5 
degrees limited by pain, and back bending was 2 degrees with 
extreme pain.  He had normal strength at the knee and hip for 
flexion and extension.  


The pertinent diagnosis was degenerative disc disease and 
anterior spondylolisthesis at L4-5 with muscle spasms and 
sacroiliac joint dysfunction.  The examiner noted that this 
was the main cause of his pain and he lost between 60 percent 
and 70 percent of his range of motion, strength, 
coordination, and fatigability.  The examiner indicated that 
the veteran did have a previous diagnosis of paralysis of 
external popliteal nerve bilaterally.  He noted that it was 
within reason to believe he has lost between 10 to 15 percent 
of his range of motion, strength, coordination, and 
fatigability associated with this.  X-rays and EMG do confirm 
those diagnoses.  They are currently affecting his balance.  
The examiner also stated that he had no history of trauma, 
fall, or injurious episodes, but the back is degenerative in 
nature and should get worse.  He noted that the veteran's 
symptoms were worse.  The veteran reported having flares 
every day and they limit his motion and he has to go home and 
stay off of his legs.  The examiner noted that the veteran 
had had no incapacitating episodes in the past year, but did 
state that he had a six-week bout when he had to stay on his 
back in his living room.  He did not seek treatment at that 
time, and no physician saw him for that spell.  Normally, his 
flare-ups would only last for hours, and they happened daily.  
When he does get a flare, he expects an additional loss of 5 
percent to 10 percent of his range of motion, strength, 
coordination, and fatigability due to repetitive movement in 
the lumbar spine.  

By a rating action in May 2004, the RO increased the 
evaluation for the chronic low back strain superimposed on 
degenerative disc disease, L4-5, L5-S1 with Grade II L5/S1 
anterolisthesis from 40 percent to 50 percent, effective 
February 9, 2004.  

A nursing care note, dated in November 2004, reported that 
the veteran had not worked for over a month due to severe 
back pain.  He continued to attend physical therapy and was 
seen for pain management.  During a clinical visit in January 
2005, he reported a burning across his lower back and aching 
into his legs.  He indicated that he was not using his walker 
or a cane; he stated the walker "is not me," and when asked 
if the pain could be controlled, what he would be doing, he 
said he would return to work.  His lumbar spine had a flexion 
to 45 degrees with holding the edge of the examination table.  
He could stand on his heels and toes, balancing with his 
walker.  He was unable to heel-toe without his walker.  There 
was significant muscle spasm from T1 down to his sacrum.  It 
was significant for gluteal and piriformis tenderness and 
also at the sciatic notch, right greater than left.  He was 
unable to perform straight leg raise.  They would not get him 
to extend.  He was able to rotate with hands on hips, and 
then slightly extend and flex, causing tenderness in the 
right facet and sacroiliac joint greater than left at L4-5, 
L5-S1 level.  The assessment was bilateral sacroiliac and 
facet joint, spinal stenosis, anterolisthesis; the examiner 
noted that the veteran was grossly deconditioned.  He had 
been favoring himself and not moving.  The veteran called to 
make a doctor's appointment in July 2005; at that time he 
complained of increasing pain in his back and legs; he stated 
that he had not slept in a week and he was unable to work.  

Received in March 2006 were treatment notes from the 
veteran's chiropractor, Lyndon L. McGill, D.C., dated from 
July 1999 through November 2004.  These records show that the 
veteran was seen on a regular basis for severe low back pain, 
with radiating pain into the legs.  

An MRI, performed in April 2006, revealed no spinal stenosis.  
The nerve roots were seen to be surrounded by CSF.  At the 
L3-4 level, the thecal sac was displaced toward the left by 
tissue that was isointense with disc material.  Comparison 
with the previous MRI in October 2004 showed only a minor 
degree of this abnormality at that time.  The lesion at L3-4 
on the right side had an appearance suggesting that 
compression of the right L4 nerve root might occur.  The 
other disc protrusions did not appear to be associated with a 
potential 4 nerve root compression.  A December 2006 VA 
examination reported a finding of peripheral arterial disease 
due to diabetes mellitus.  The extremities showed 1+edema, 
consistent with chronic venous insufficiency.  The arterial 
pulses trace bilaterally.  

A rating action in March 2007 granted service connection for 
peripheral arterial disease, right lower extremity, with an 
evaluation of 40 percent and service connection for 
peripheral arterial disease, left lower extremity, with an 
evaluation of 60 percent, both effective December 6, 2006.  

The veteran was seen by his chiropractor on three occasions 
in December 2007 with complaints of low back pain and left 
foot numbness.  When seen on December 12, 2007, it was noted 
that the low back and left leg had slightly improved.  

At his DRO hearing in March 2008, the veteran maintained that 
his back was considerably worse than reflected by the 50 
percent rating currently assigned.  He said his back should 
be rated 100 percent disabling, retroactive to 2004; he said 
he had missed a lot of work in 2004, to the point where he 
considered himself lucky when he was able to work two hours 
straight.  He testified that the pain in his back caused 
problems with sleep; he was unable to fall asleep because he 
was in so much pain, and he did not want to become addicted 
to the pain medication.  He also reported that he had no 
feeling in his left foot; he was unable to move his toes and 
his left leg occasionally throbbed and felt as if it had 
needles in it.  The veteran testified that he was unable to 
place any weight on the left foot.  

The veteran again underwent VA examination in April 2008.  At 
that time, he said he continued to have numbness in both 
feet, but more notably in his left foot from the ankle down.  
He also noted that, for the last 6 to 8 months, he had 
noticed an inability to move his left ankle, and had no 
control over his left foot.  He stated that he can only move 
his leg above his ankle, and his left foot feels like heavy 
lead, just dangling.  It was noted that the veteran used a 
walker to ambulate around the house, and still continued to 
do so since his ulcer approximately 2 years before; more 
recently, in the last few months, he had received a 
wheelchair, which he was using for long distances.  He is 
able to stand on his left foot, but only briefly, such as for 
brushing his teeth or showering.  According to kinesiotherapy 
notes on February 11, 2008, the therapist noted that the 
veteran will likely be non-weight-bearing on his left foot 
for a long time.  The examiner described two large ulcers on 
his left leg, one on the shin and the other on his left heel.  
Both of his legs had about 1+ edema bilaterally.  On light 
touch, the veteran was not able to sense much of anything 
from the ankle down the legs.  On monofilament testing, he 
was not able to sense any touch from his upper calf down 
through his feet on his left foot, and on his right foot from 
his mid ankle down to his feet.  No reflexes could be 
elicited in his knees or ankles bilaterally.  Peripheral 
pulses also could not be found and he also had known vascular 
disease.  He was not able to wiggle his left foot or toes, or 
to dorsiflex or plantar flex his left ankle.  The assessment 
was severe bilateral lower extremity peripheral neuropathy, 
with left foot drop.  The examiner stated that it is at least 
as likely as not that his severe peripheral neuropathy and 
his left lower extremity foot drop are at least as likely as 
not contributed to by the veteran's service-connected 
diabetes.  The examiner also concluded that the peripheral 
neuropathy and left foot drop, which is also part of the 
neuropathy, at least as likely as not contributes to the 
veteran's inability to perform his normal functions, such as 
balancing, propulsion, or ambulation, and also contributes to 
his not being able to work as a general contractor.  

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2008).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  In cases where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is generally of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings may be assigned where the symptomatology warrants 
different ratings for distinct time periods.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The RO has assigned a 
staged rating for the peripheral neuropathy, and the Board 
agrees that there has been a change in that disability during 
the claim and appeal period.  However, a uniform rating is 
warranted for the low back disorder, as it has not changed 
during the pertinent period.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures. It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (Board has duty to assess the credibility and 
weight of the evidence).  The Board may not base a decision 
on its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

A.  Chronic low back strain

The schedular criteria for rating the spine have been amended 
since the veteran was assigned service connection for chronic 
low back pain.  The most recent rating change was made on 
September 26, 2003, which was prior to the date of claim in 
this case.  The veteran's current claim was received in 
February 2004, so his increased rating claim must be 
considered pursuant to the amended regulation. 

The current version of the Rating Schedule contains a general 
rating formula for evaluating diseases and injuries of the 
spine, including the lumbosacral strain under Diagnostic Code 
5237, spinal stenosis under DC 5238, degenerative arthritis 
of the spine under DC 5242, and intervertebral disc syndrome 
under DC 5243.  Under the current criteria, lumbosacral 
strain will be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2008).  

Under the General Rating Formula as applicable to the 
veteran's thoracolumbar spine disability, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees; extension is zero to 30 
degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of the spinal motion provided in this note are 
the maximum that can be used for calculation of the 
combined range of motion.  Id.  

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors note the result of the disease 
or injury of the spine, the range of motion of the spine 
in particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one of more of the following: 
difficulty walking because of the limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine 
segments, except whether there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Intervertebral disc syndrome rated based on incapacitating 
episodes provides that a 10 percent evaluation is assigned 
with incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.  A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.  

The veteran's current lumbar spine disability has been 
evaluated as 50 percent disabling.  In the May 2004 rating 
action, the RO determined that, although the thoracolumbar 
spine was not unfavorably ankylosed, the extreme loss of 
motion and other serious symptoms caused by the back 
disorder, the veteran's disability more accurately reflected 
the 50 percent rating criteria.  Accordingly, in light of the 
aforementioned criteria, in order to warrant to warrant a 
rating in excess of 50 percent his lumbar spine disability 
would have to result in unfavorable ankylosis of the entire 
spine; or incapacitating episodes of having a total duration 
of at least six weeks during the past 12 months.  Upon review 
of the medical evidence of record, there is no indication 
that the veteran's lumbar spine disability warrants a 
disability rating in excess of 50 percent.  

As noted above, the veteran may receive a 60 percent 
disability rating by showing that he suffered incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  The veteran has not reported any 
such problem; in fact, during the VA examination in March 
2004, the examiner noted that the veteran had experienced no 
incapacitating episodes in the past year, but he did state 
that he had a six-week bout when he had to stay on his back 
in his living room.  He did not seek treatment at that time, 
and no doctor saw him.  Based upon the evidence of record, 
the Board finds the veteran does not qualify for a 60 percent 
disability evaluation under the rating criteria based on 
incapacitating episodes (that is, episodes requiring bed rest 
prescribed by a physician and treatment by a physician).  38 
C.F.R. § 4.71(a), DC 5243 (2008).  At no time has bed rest 
been prescribed.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain, throughout the 
time period.  See also Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  Regardless of the examination reports or any lay or 
medical evidence, he is at the maximum evaluation for 
functional limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  The Board also 
finds the veteran's own reports of symptomatology to be 
credible.  However, neither the lay nor medical evidence 
establishes the presence of unfavorable ankylosis of the 
entire spine.  

In reaching this decision the Board has considered the issue 
of whether the veteran's service-connected chronic low back 
strain superimposed on degenerative disc disease alone 
presents an exceptional or unusual disability picture, so as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b) (1); Bagwell 
v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  It is significant, however, that no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
service-connected back disorder, such as would render over-
ride the regular schedular standards.  The regular schedular 
standards, and the ratings previously and currently assigned, 
adequately compensate the veteran for any adverse impact 
caused by his service-connected back disorder.  In light of 
the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b) (1) are not met.  

B.  Peripheral neuropathy, left lower extremity

The veteran's left lower extremity has been rated as 10 
percent disabling effective May 29, 2002, under the criteria 
for rating diseases of the peripheral nerves, specifically, 
impairment of the external popliteal nerve (common peroneal).  
38 C.F.R. § 4.124a, Diagnostic Code 8521.  Under that code, 
incomplete paralysis is rated 10 percent when mild, 20 
percent when moderate, and 30 percent when severe.  A 40 
percent rating is assigned for complete paralysis, manifested 
by foot drop and slight drop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  

Prior to the specialized VA examination on April 1, 2008, the 
veteran had few complaints regarding his left lower 
extremity.  In fact, during the March 2004 VA examination, he 
denied any pain radiating down the left leg.  At that time, 
the examiner noted that the veteran had a previous diagnosis 
of paralysis of the external popliteal nerve, bilaterally.  
However, the examination revealed only right-side L5 
radiculopathy.  There were no radicular symptoms other than 
weakness in dorsiflexion.  The examiner also noted that he 
had a negative straight leg raising without radiating pain, 
but did have a decrease in sensation on the right leg.  No 
findings were reported for the left leg.  On examination in 
December 2006, the VA examiner reported a diagnosis of mild 
diabetic peripheral neuropathy in his feet, not causing any 
functional impairment.  Clearly, the veteran had no more than 
mild incomplete paralysis prior to April 1, 2008.  
Accordingly, a rating in excess of 10 percent is not 
warranted prior to April 1, 2008.  

By the time of the April 1, 2008 examination, the veteran was 
having increased numbness in his left foot, from the ankle 
down, to the point where he was unable to move his left ankle 
and he had no control over his left foot.  He stated that his 
left foot left like heavy lead, just dangling.  On 
examination, he was unable to sense much of anything from the 
ankle down both legs; no reflexes could be elicited in his 
knees or ankles.  He was not able to wiggle his left foot, 
toes, or dorsiflex or plantar flex his left ankle.  He was 
found to have severe peripheral neuropathy in the left lower 
extremity, and left foot drop.  

Based upon the above findings, the veteran was assigned a 40 
percent evaluation under DC 8521, effective April 1, 2008; a 
40 percent rating is the maximum schedular evaluation under 
DC 8521.  

There is no question that the veteran does not have the 
ability to dorsiflex the left ankle, which results in a left 
foot drop.  However, as noted, the veteran is currently rated 
under the highest schedular disability rating available for 
paralysis of the common peroneal nerve.  As such, a higher 
disability rating is not warranted.  In addition, the Board 
notes at this point that assigning a disability rating in 
excess of 40 percent for this disability would violate the 
"amputation rule", which provides that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at that elective level, were amputation to 
be performed.  See 38 C.F.R. § 4.68.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected neuropathy of the 
peroneal and tibia nerves of the right leg disability.  

With consideration of the rating criteria for disability of 
the nerves of the lower extremity, a rating in excess of 40 
percent would require involvement of the sciatic nerve and 
there is no competent medical evidence of such involvement.  
Thus, DC 8520 is not for application.  

The Board does not find any basis for an additional separate 
rating.  Clinical findings at the April 2008 VA examination 
noted that the veteran had cyst on the left and the ulcers on 
his left shin and heel.  However, the veteran has been 
assigned a separate rating for the abscess, and for status 
post incision and drain associated with these ulcers under 38 
C.F.R. § 4.118, DC 7803.  

After considering all the evidence of record, it is the 
opinion of the Board that a rating in excess of 10 percent 
was not warranted for the veteran's service-connected 
peripheral neuropathy of the left lower extremity prior to 
April 1, 2008, and that a rating in excess of 40 percent is 
not warranted on or after that date, on the basis that the 
percentage ratings assigned for each period adequately 
reflects the clinically established impairment experienced by 
the veteran.  As the evidence preponderates against the claim 
for an increased staged rating, the appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102,4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

A rating in excess of 50 percent for chronic low back strain, 
superimposed on degenerative disc disease at L4-5, L5-S1, 
with Grade II L5-S1 anterolisthesis, is denied.  

Entitlement to a rating in excess of 10 percent, prior to 
April 1, 2008, for peripheral neuropathy of the left lower 
extremity is denied.  

Entitlement to a rating in excess of 40 percent, from April 
1, 2008, for peripheral neuropathy of the left lower 
extremity is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


